Citation Nr: 1100926	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability to include depression and/or posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 
1972.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio 

In April 2007, the Veteran testified before a Decision Review 
Officer in Cleveland, Ohio.  A transcript of that hearing is of 
record.

In November 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran 
engaged in combat with the enemy or was in fear of a hostile 
enemy or terrorist activity.

2.   The record contains competent medical evidence of a 
diagnosis of PTSD with a symptom of depression.

3.  The record contains credible supporting evidence that the 
claimed in-service stressor of military sexual trauma (MST) 
occurred.


CONCLUSION OF LAW

PTSD with depression was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(a), 5103, 5103A (West 2002); 38 C.F.R. 3.303, 
3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

VA satisfied its duty to notify by means of August 2005, November 
2005, and December 2009 correspondence to the Veteran.  The 
August 2005 correspondence informed the Veteran of what evidence 
was required to substantiate a claim for service connection for a 
mental disorder, and the Veteran's and VA's respective duties for 
obtaining evidence.  The November 2005 correspondence informed 
the Veteran of what evidence was required to substantiate the 
claim for service connection for PTSD, and the Veteran's and VA's 
respective duties for obtaining evidence.  The December 2009 
correspondence specifically informed the Veteran of the types of 
evidence that could be submitted as evidence supporting the 
claimed in-service stressors in a claim for service connection 
for PTSD based on personal assault.  
 
The VA correspondence did not discuss the law pertaining to the 
assignment of a disability rating or an effective date in 
compliance with the Court's subsequently issued Dingess/Hartman 
decision.  The Board finds that this deficiency is not 
prejudicial to the Veteran as no disability rating or effective 
date is assigned herein.  The AOJ will be responsible for 
addressing any notice defect in this regard when effectuating the 
award.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of original 
jurisdiction decision.  Because the VCAA notice, specifically 
with regard to service connection for PTSD based on personal 
assault, was not completed prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  However, the Veteran was not prejudiced in this 
regard as the case was readjudicated thereafter, in a June 2010 
supplemental statement of the case.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment and personnel records, statements 
from a family member and a friend, and reports of VA treatment 
and examination.  Additionally, the claims file contains the 
Veteran's own statements in support of his claim, to include his 
testimony before a Decision Review Officer, and at a Board 
hearing.  The Board has carefully reviewed such statements and 
concludes that the Veteran has not identified further evidence 
not already of record for which VA has a duty to attempt to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim for which VA has a duty to 
obtain.  The Board acknowledges that the Veteran has stated that 
he received private hospital treatment at Toledo Hospital; 
however, he has averred different times for such treatment (i.e. 
in the middle of the 1970s (DRO hearing transcript, page 11) or 
1982 (Board hearing transcript, page 19).  He also avers that he 
received treatment at T. Center in 1984, and was interviewed by 
the San Diego Police Department.  No such records are associated 
with the claims file.  Nevertheless, the Board finds that VA does 
not have a further duty to assist with regard to these records.  
The Veteran has been informed on various occasions that he should 
submit evidence and/or VA Forms 21-4142, Authorization and 
Consent to Release Information, in support of his claim, and has 
failed to provide any such evidence or authorization for the 
above noted private facilities.  A February 2010 report of 
contact form, VA Form 21-0820, reflects that the VA requested 
that the Veteran provide information specific to the San Diego 
Police Department and the hospitals.  The Veteran's accredited 
representative responded that he had spoken to the Veteran and 
there were no additional hospital or other records to be 
obtained.  In addition, the Veteran stated that he did not 
provide authorities with the correct name of the alleged 
perpetrators; did not report the incident for several months 
after it allegedly occurred, and no charges were filed; 
therefore, a search of for any private or service law enforcement 
record is not feasible.

A November 2005 VA medical record reflects that the Veteran 
reported that he had been granted Social Security Administration 
(SSA) Disability benefits.  SSA records are not associated with 
the claims file; nevertheless, the Board finds that a remand to 
obtain them is not necessary to adjudicate the claim.  As the 
Veteran is being granted service connection for PTSD, he is not 
prejudiced by a lack of SSA records.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and an in-service stressor.  If the 
evidence establishes that the Veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, or if 
the Veteran contends that he was in fear of hostile military or 
terrorist activity and the claimed stressor is related to such, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  

VA is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The law provides that when, after consideration of all evidence 
and material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of a Veteran's clam, the benefit of 
the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 
(b); 38 C.F.R. § 3.102 (2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran does not allege, and his DD 214 does not reflect, 
that he engaged in combat, or was in fear of fear of hostile 
military or terrorist activity; therefore, any alleged stressors 
in service must be corroborated by objective credible supporting 
evidence.

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304 (f)(3).

In cases involving personal assault, the existence of a stressor 
in service does not have to be proven by the "preponderance of 
the evidence" because this would be inconsistent with the benefit 
of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 
5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. 
West, 12 Vet. App. 272, 279-280 (1999).

The Veteran avers that he was sexually assaulted by approximately 
four men while in service.  The Veteran has averred that the 
incident occurred between October 1971 and January 1972.  The 
Veteran testified that the incident occurred at the end of his 
hospital corpsman training, and prior to Christmas 1971 (See DRO 
hearing transcript, page 18).  The Veteran's personnel records 
reflect that his military schooling/training was from August 26 
to December 16, 1971.  The Veteran also stated that he married 
his first wife after the alleged attack and in response to it.  
The record reflects that the Veteran was married on December 16, 
1971, the day his schooling ended.  

A review of the Veteran's STRs reflects that in June 1971, he 
sought treatment for complaint of the fingers of the left hand.  
The impression was a sprain.

In July 1971, the Veteran sought treatment for pain in the right 
side.  The impression was a possible muscle pull.

An October 8, 1971 STR reflects the Veteran sought treatment for 
an upset stomach, headache, dizziness, and vomiting.  He was 
prescribed "Bellatol" and Tylenol.  

An October 14, 1971 STR reflects that the Veteran sought 
treatment for painful bowel movements for two months in duration, 
with bleeding in the last two weeks.  Pus was noted along with 
the bleeding.  Upon clinical examination, it was noted that he 
had a hemorrhoid at the six o'clock position.  There was no 
pilonidial cyst.  He was treated with Anusol suppositories.

A November 17, 1971 STR reflects the Veteran sought treatment for 
hemorrhoids and there was a proctology consult.  

A December 1971 STR reflects that the Veteran complained of 
nausea, headache, and nasal congestion. 

A January 1972 STR reflects that the Veteran reported that he 
suffered stomach cramps and severe pain after drinking at a New 
Year's party.  He further reported that when he arrived home, he 
passed out on the couch.  The Veteran's wife summoned a police 
ambulance and the Veteran was admitted to the hospital.  The 
diagnosis was intestinal gas.  

A May 1972 STR reflects that the Veteran was admitted to a Naval 
hospital for two weeks for a posterior anal fissure.  It was 
noted that he had a history of anal fissure with pain for one 
years' duration.  The Veteran underwent a fissurectomy and 
multiple cryptotomies.  

The Board recognizes that hemorrhoids and anal fissures may be 
caused by a variety of situations, to include sitting too long, 
constipation, diarrhea, straining during bowel movements, and 
sexual trauma.  The evidence of record does not establish the 
etiology for the Veteran's hemorrhoids and anal fissure.  The 
Board also notes that the October 1971 record reflects that the 
Veteran had been having difficulty with bowel movements for two 
months, which would put such difficulties outside of the time 
frame the Veteran has claimed the military sexual trauma took 
place.  The Board also notes that a subsequent STR, in May 1972, 
reflects anal fissure with pain for one year's duration, which 
would put the complaints outside of the timeframe, and many 
months prior to the initial date noted in the October 1971 STR.  
Based on this, the Board finds that the STRs do not provide exact 
dates but mere estimates.  The Board also notes that the Veteran 
has stated that his memory as to the exact dates of the alleged 
attack is not clear, as it was allegedly more than 30 years ago.  
The Veteran testified that he did not have any physical 
difficulties prior to the alleged assaults.  

An April 13, 1972 record reflects that the Veteran was admitted 
to a military medical facility with a diagnosis of immature 
personality.  It was noted that he had a history of drug abuse 
(amphetamines LSD), appeared confused and depressed upon arrival 
to the ward, but cleared within 30 minutes.  It was noted that he 
had been active and in good spirits his entire stay.

Another April 13, 1972 note reflects the following

19 year old Caucasian [male] who is facing 
court-martial for [unauthorized absence] and 
drugs.  He pilfered darvon from ward and turned 
himself in for amphetamines.  Was on 10/4 for 4 
days.  He is not using any drugs at this time.  
Has become anxious.  [History] of impulsive 
behavior.  He married wife after knowing her for 
a couple of weeks, then she left 3 weeks later 
(He found out she was pregnant).  Has thought of 
hurting himself. 

His affect was described as showing a great deal of anxiety, and 
his mood was somewhat depressed.  The diagnosis was immature 
personality.

The record reflects that the Veteran reported his marital 
situation as follows: 

separated.  He married in December to a 
"tramp" he met downtown, after knowing her 
for 2-3 weeks.  3 weeks after married, he 
found out that she was pregnant by another 
man. 

The diagnosis was immature personality manifested by 
impulsiveness, school, marriage, when to join Navy), 
stubbornness, hostility, manipulation such as suicide threats.

It was further noted that there was no need for psychiatric 
hospitalization or treatment at that time.  The examiner noted

It is anticipated that this service member may 
continue to frequent sick call due to his 
numerous subjective complaints.  These 
complaints have been appropriately 
investigated and no organic or objective 
clinical findings were demonstrated to explain 
his complaints.  The service member will 
probably continue to perform his assigned 
duties improperly.  Furthermore, it is felt 
that he may begin and/or continue to incur 
disciplinary problems.  He verbalizes no 
motivation for remaining on active duty and/or 
performing his assigned duties in a 
satisfactory manner.

As noted above, examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited to 
deterioration in work performance; substance abuse; episodes of 
depression or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304 (f)(3).

The Veteran avers that he stole Darvon to alleviate anal pain due 
to the rapes, that he married his first wife as a reaction to the 
rapes, and that he went AWOL due to the rapes.  He further avers 
that he initially did not tell anyone about the MST, and that 
when he eventually told authorities, he was made to feel as if 
the alleged rapes were his fault.  Therefore, he did not report 
the MST for the next several decades.

A review of the Veteran's personnel records reflects that the 
Veteran was absent without leave (AWOL) from March 3 to March 5, 
1971, from March 17 to March 29, 1971, and from April 17 to April 
20, 1971.  On May 10, 1972, he was assigned a mark of 2.8 in 
military behavior due to receiving nonjudicial punishment and 
repeated unauthorized absenteeism.  The Veteran's' previous mark 
for military behavior was a 3.6 in December 1971.

The Veteran's January 1971 report of history upon entrance 
reflects that the Veteran denied frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any sort.  
The Veteran's May 1972 report of history upon separation reflects 
that the Veteran reported that he had previously had, or 
currently had, frequent trouble sleeping, depression or excessive 
worry, and nervous trouble.  The Veteran also noted recent weight 
gain.  The Veteran's report of medical history for entrance 
purposes reflects that he weighed 153 pounds in January 1971.  In 
September 1971, when he applied for a replacement identification 
card, he weighed 155 pounds.  Thus, in eight months, to include 
three months of service, he gained approximately two pounds.  His 
report of examination for separation purposes reflects that in 
May 1972, he weighed 165 pounds, or a weight gain of 10 pounds in 
the last eight months of service.  The time frame of this weight 
gain corresponds with the alleged assaults. 

The Veteran's STRs and personnel records are entirely negative 
for any claims of sexual trauma.  Moreover, there are no law 
enforcement records to support the Veteran's allegations.  

The evidence of record includes numerous VA treatment records 
which support the Veteran's allegations.  A September 2005 VA 
psychiatric evaluation report reflects that the Veteran sought 
treatment for depression.  The examiner opined that the Veteran 
had PTSD due to military sexual trauma (MST).  The Board notes 
that the Veteran had originally filed for a mental disability, to 
include depression, and it was the examining psychiatrist who 
appears to have encouraged the Veteran to file for PTSD. (See 
September 17, 2005 record).  Thus, it does not appear that the 
Veteran allegation of PTSD was motivated by personal gain, but 
rather at the recommendation of his mental health provider. 

An August 2006 psychiatry note reflects the opinion of Dr. P.K. 
that the Veteran's case appears to "be one of the stronger MST-
PTSD cases I have treated."  A June 2008 record by Dr. P.K. 
reflects that the doctor continued to believe the Veteran's 
history of military sexual trauma.  A May 2009 addendum to a VA 
record by Dr. D.Z. reflects the opinion of the doctor that 
"there is an extensive body of evidence that his PTSD is a 
direct result of the MST that occurred while serving on Active 
Duty in the Navy in 1972."  

Although there are some inconsistencies in the Veteran's reported 
history and symptoms, the Board finds that the evidence is in 
equipoise, and therefore, giving the benefit of the doubt to the 
Veteran, the Board finds that service connection for PTSD is 
warranted.  The Veteran's treatment for hemorrhoids, surgery for 
an anal fissure, several AWOLs, a three week marriage after 
knowing a woman for approximately two to three weeks, a weight 
gain of 10 pounds in eight months, and reports of anxiety and 
trouble sleeping in service, corroborate the Veteran's allegation 
that he experienced sexual trauma while in service.  

The Board also notes that the Veteran has averred that he has 
depression causally related to his service.  As service 
connection for PTSD, is being granted in this decision, a 
discussion of depression as a symptom thereof (See July 2008 
record from J.P.) is not necessary.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with depression is granted.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


